Citation Nr: 0842422	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  05-13 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
internal derangement of the left knee and status post removal 
of the semilunar cartilage of the left knee, each evaluated 
as 10 percent disabling.

2.  Entitlement to service connection for status post removal 
of a thyroid tumor.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to July 
1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

In support of his claim, the veteran provided testimony at an 
April 2008 Travel Board hearing before the undersigned Acting 
Veterans Law Judge (AVLJ).  A transcript of the hearing has 
been associated with the record on appeal.


FINDINGS OF FACT

1.  At the hearing in April 2008, prior to the promulgation 
of a decision in this appeal, the appellant notified the 
Board that he was withdrawing his appeal for an increased 
evaluation of his left knee disabilities and entitlement to 
service connection for status post removal of his thyroid 
tumor.

2.  The evidence is at least in equipoise that the veteran 
has PTSD that was caused by his exposure to mortar and rocket 
fire in Vietnam.






CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the veteran's 
appeal of his claims for an increased evaluation for his left 
knee disabilities and entitlement to service connection for 
status post removal of a thyroid tumor.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  Resolving all reasonable doubt in the veteran's favor, 
PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Left knee disability and thyroid tumor

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal ("VA Form 
9") may be withdrawn in writing at any time before the Board 
promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b) 
(2008).  Withdrawal may be made by the claimant or his/her 
authorized representative, except that a representative may 
not withdraw an appeal filed by the claimant personally 
without his or her express written consent. 38 C.F.R. § 
20.204(c) (2008).

At the hearing that was held on April 3, 2008, prior to the 
promulgation of a decision by the Board, the veteran and his 
representative expressed the wish to withdraw the appeal as 
to the issues of entitlement to an increased evaluation for 
left knee disabilities and entitlement to service connection 
for status post removal of a thyroid tumor.  The transcript 
of the hearing has reduced this intention to writing. VA 
regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request to that effect 
at any time before the Board promulgates a final decision on 
the matter in question.  See 38 C.F.R. § 20.204(b) (2008); 
Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is 
withdrawn by a veteran, it ceases to exist; it is no longer 
pending and it is not viable).

Because the veteran has clearly withdrawn the appeal on these 
two issues and there remain no allegations of errors of fact 
or law for appellate consideration with respect to the issues 
of entitlement to an increased evaluation for left knee 
disabilities or entitlement to service connection for status 
post removal of a thyroid tumor, the Board does not have 
jurisdiction to review the appeal.  Consequently, a dismissal 
of the appeal regarding these issues is appropriate.

II.  PTSD

The veteran claims he experienced stressful or traumatic 
events during counterinsurgency operations in Chu Lai, 
Vietnam to account for his later diagnosis of PTSD.

Service connection for PTSD requires (i) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV), (ii) medical evidence establishing 
a link between current symptoms and an in-service stressor, 
and (iii) credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f) (2008).

With respect to the first requirement, a VA physician 
diagnosed the veteran with PTSD at the conclusion of a 
February 2005 mental status evaluation.  This diagnosis is in 
accordance with DSM-IV, both in terms of the adequacy and 
sufficiency of the stressors claimed.  See Cohen v. Brown, 
10 Vet. App. 128 (1997).  The veteran has established a 
diagnosis of PTSD.

The veteran has submitted various statements, including in 
response to PTSD questionnaires, listing the following 
stressors as the cause of his PTSD:  (1) mortar and ground 
attacks at the Chu Lai Airfield in March or April 1970, (2) 
witnessing his captain die in a plane crash sometime between 
May to December 1969, and (3) a friend of his died in a 
rocket attack.  So his alleged stressors purportedly occurred 
during combat or, at the very least, in a combat environment.

The determinative issue, therefore, is whether there is 
objective confirmation of any of these claimed stressors.  
The evidence necessary to establish the occurrence of an in-
service stressor depends on whether the veteran "engaged in 
combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  If he can meet this standard through military 
citation or other appropriate evidence, and the claimed 
stressors are related to combat, VA must accept his lay 
testimony regarding the reported stressors as conclusive 
evidence of their actual occurrence, provided the testimony 
is credible and "consistent with the circumstances, 
conditions, or hardships of such service."  Moreover, no 
further development or corroborative evidence is necessary.  
38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

The veteran's service personnel records do not show evidence 
of combat in service, such as a commendation or medal 
denoting this.  See VAOPGCPREC 12-99 (October 18, 1999).  His 
service personnel record notes that he assisted in the 
counterinsurgency operations; however, it does not indicate 
he engaged in combat.  His DD Form 214 indicates his military 
occupational specialty (MOS) was aviation ordinance man, 
which also is not prima fascia evidence of combat service.  
Even accepting that his duties and responsibilities in 
Vietnam involved support of the counterinsurgency operations, 
his mere presence in a combat zone is insufficient to show 
that he actually engaged in combat against enemy forces.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).

Because there is insufficient evidence to conclude the 
veteran engaged in combat against enemy forces in Vietnam, 
his testimony alone is insufficient proof of the events 
claimed.  38 C.F.R. § 3.304(f).  Instead, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies his testimony or statements as to 
the occurrence of the claimed stressors.  See West (Carlton) 
v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).

There also are no service medical records containing evidence 
of combat or a psychiatric disability - including a stress-
related mental illness (keeping in mind VA did not adopt the 
PTSD nomenclature until 1980 or thereabouts, long after the 
veteran returned from Vietnam).  But still, resolving all 
reasonable doubt in his favor, the Board finds that the 
testimony he gave during his Travel Board hearing before the 
Board, the medical opinion from his February 2005 VA mental 
status examination, his service personnel records, PTSD 
questionnaires and RO confirmation of frequent mortar 
attacks, considered in the aggregate, provide sufficient 
evidence to grant his claim.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that a veteran need not corroborate his actual physical 
proximity to (or firsthand experience with), and personal 
participation in, rocket attacks while stationed in Vietnam.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.)  

At the conclusion of the February 2005 VA mental status 
examination, the evaluating physician confirmed the veteran 
has PTSD.  But of equal or even greater significance, this 
examiner also indicated the veteran's PTSD is "manifested by 
intrusive recollections, disturbing dreams, external cues and 
trouble sleeping."  Generally speaking, credible supporting 
evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  In other words, whether an alleged incident 
in service actually occurred is a factual, not medical, 
determination.  So the Board is not required to blindly 
accept this February 2005 VA examiner's opinion to the effect 
that, merely because the veteran indicated that he had 
experienced mortar and sniper attacks at Chu Lai, witnessed 
his captain die in a plane crash, and saw a friend of his die 
in a rocket attack.  So his alleged stressors purportedly 
occurred during combat or, at the very least, in a combat 
environment.

That said, in determining the probative value of this 
favorable opinion the Board must balance the Court's holding 
in Moreau against those in Pentecost and Suozzi. And with 
this in mind the Board must remember that corroboration does 
not require "that there be corroboration of every detail 
including [the veteran's] personal participation in the 
identifying process."  Suozzi, 10 Vet. App. at 311.  In both 
Pentecost and Suozzi, it was held that specific evidence that 
a veteran was actually with his unit at the time of an attack 
is not required to verify that attack as a PTSD stressor.  In 
Suozzi, 10 Vet. App. at 310-11, the Court determined that 
evidence that the veteran's company received heavy casualties 
during an attack consisting of copies of radio logs of that 
incident was sufficient to reopen his claim for service 
connection for PTSD, even without specific evidence of the 
veteran's presence with the company during that particular 
incident.  Also, Pentecost, 16 Vet. App. at 128-29 held that 
the Board had interpreted the corroboration requirement too 
narrowly by requiring the veteran to demonstrate his actual 
proximity to and participation in rocket and mortar attacks.  
The Court indicated in this respect that, although the 
veteran's unit records did not specifically show he was 
present during the alleged rocket attacks, "the fact that he 
was stationed with a unit that was present while such attacks 
occurred would strongly suggest that he was, in fact, exposed 
to the attacks."  Id.

The veteran indicated in his June 2004 PTSD questionnaire 
that, while attached to the VMFA-122 in Chu Lai, Vietnam, the 
airfield was frequently attacked by mortar and ground fire 
during their counterinsurgency operations.  
While subsequently testifying during his April 2008 Travel 
Board hearing, he claimed that he saw his captain die when he 
was shot down near the airport and submitted Internet 
evidence showing evidence of this incident.  In these 
statements, however, he admitted that he was not in direct 
combat, but was nonetheless in a combat area, reiterating 
that he was in mortar attacks and witnessed a plane crash.  
Moreover, in researching the veteran's claimed stressors, the 
RO found that large airfields, like the one at Chu Lai were 
routine targets for ground fire and mortar attacks.  Indeed, 
this research demonstrated that the Chu Lai Airfield was 
frequently hit by mortars and several planes were shot down 
by ground fire between 1969 and 1970.  In addition, his DD 
Form 214 and other service personnel records show he was in 
Chu Lai, Vietnam from June 1969 to June 1970 (in other words, 
during the time these confirmed attacks occurred).

Based on the location of his unit, his military occupational 
specialty (which places him in close proximity to the Chu Lai 
Airfield), his service personnel records, and RO confirmation 
that the Chu Lai Airfield was subjected to frequent mortar 
and ground fire attacks, it is just as likely as not the 
veteran experienced the incidents alleged.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (indicating all reasonable 
doubt is resolved in the veteran's favor in establishing each 
required element of his claim).  Hence, although he 
admittedly did not directly participate in combat in Vietnam, 
he was similarly situated to the appellant in Pentecost who 
was in proximity to the attack and experienced stress or a 
traumatic event as a consequence.  Pentecost v. Principi, 16 
Vet. App. 124 (2002).

With this in mind, there is legitimate reason to believe the 
veteran did indeed experience mortar and ground fire attacks 
during the counterinsurgency operations in Chu Lai, and as 
the VA examiner concluded, those events were particularly 
traumatic for the veteran.  That is to say, there has been at 
least some credible, independent corroboration of his claimed 
stressors.  It further deserves mentioning that, although the 
National Personal Records Center (NPRC) did not find any 
remarks regarding a direct hit by a rocket or mortar between 
March and April 1970, the RO nevertheless found evidence 
demonstrating that there was significant Viet Cong military 
activity at the Chu Lai Airfield during the time at issue.  
And therefore it is likely that the veteran's presence with 
his unit exposed him to a traumatic event in that capacity.  
This is a reflection of his credibility, which, in turn, 
means the February 2005 VA examiner was not relying on an 
unsubstantiated history for concluding the veteran has PTSD 
most likely the result of traumatic events that occurred 
during his tour in Vietnam.  See, e.g., 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (indicating 
the Board may not disregard a favorable medical opinion 
solely on the rationale it was based on a history given by 
the veteran).  Rather, as the Court further explained in 
Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a 
veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the veteran as 
lacking credibility.

In short, especially when resolving all reasonable doubt in 
his favor, the record provides sufficient evidence to support 
the veteran's contention that he experienced a stressful or 
traumatic event during service - but especially while 
serving in Vietnam with his unit at Chu Lai Airfield during 
counterinsurgency operations, to warrant granting 
service connection for PTSD.  38 C.F.R. § 3.102; see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA). 38 U.S.C.A. § 5100 et seq. (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2008). Without 
deciding whether the notice and development requirements of 
VCAA have been satisfied in the present case, the Board finds 
that no undue prejudice to the appellant is evident by a 
disposition by the Board herein, as the grant of his claim 
for service connection for PTSD is a complete grant of the 
benefits sought on appeal. Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993); see also Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) (where appealed claim for service connection is 
granted, further appellate-level review is terminated as the 
Board does not retain appellate jurisdiction over additional 
elements of claim: original disability rating and effective 
date).

\
ORDER

The appeal for an increased evaluation for left knee 
disabilities is dismissed.

The appeal for entitlement to service connection for status 
post removal of a thyroid tumor is dismissed.

Entitlement to service connection for PTSD is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


